Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 17, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00879-CV



                         IN RE LARRY CANTU, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                 County Court at Law No. 4 and Probate Court
                           Brazoria County, Texas
                       Trial Court Cause No. CI048941

                          MEMORANDUM OPINION

      On October 4, 2013, relator Larry Cantu filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Lori
Rickert, presiding judge of the County Court at Law # 4 and Probate Court of
Brazoria County, to provide relator with the reporter’s record at no cost for use in a
civil appeal pending in this court.
       Relator states that he has attempted by motion and letter to the trial court to
obtain the reporter’s record, but the court has ignored his requests.1                    Relator
attached to his petition purported copies of his motion for the appellate record and
his letter to the clerk dated August 19, 2013, requesting that his request for the
reporter’s record be brought to the trial court’s attention.

       A trial court has a ministerial duty to consider and rule on motions properly
filed and pending before it, and mandamus may issue to compel the trial court to
act. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.
proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001,
orig. proceeding). Relator has the burden to provide this court with a record
sufficient to establish his right to mandamus relief. Walker v. Packer, 827 833,
839 (Tex. 1992) (orig. proceeding). Relator, however, has not provided a file-
stamped copy of the motion or the letter demonstrating either is actually pending in
the trial court. Therefore, relator has not provided a sufficient record establishing
he is entitled to mandamus relief. See Tex. R. App. P. 52.3(k), 52.7(a); see also
Blakeney, 254 S.W.3d at 661 (noting relator’s failure to attach file-marked copies
of the motion he claimed to have filed in the trial court).

       Accordingly, we deny relator’s petition for mandamus relief.

                                                               PER CURIAM

Panel Consists of Justices Christopher, Donovan, and Brown.

       1
        We previously dismissed for lack of jurisdiction another petition relator filed against the
Brazoria County District Clerk, in which he requested that we compel the district clerk to
provided him the reporter’s record at no cost. See In re Cantu, No. 14-13-00828-CV, 2013 WL
5503879 (Tex. App.—Houston [14th Dist.] Oct. 1, 2013, orig. proceeding) (mem. op.).
Acknowledging our prior ruling, relator currently seeks to mandamus the trial judge.
                                                2